750 N.W.2d 208 (2008)
Donna DINOTO, Successor Personal Representative of the Estate of Mary Ann Benacquisto, Deceased, Plaintiff-Appellee,
v.
SINAI-GRACE HOSPITAL, a/k/a Sinai Hospital of Greater Detroit, and Stephanie Reck, CRNA, Defendants-Appellants.
Docket No. 136115. COA No. 280309.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the February 15, 2008 *209 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.